Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered January 13, 2015 in a proceeding pursuant to Mental Hygiene Law article 10. The order, insofar *1690as appealed from, denied the motion of petitioner seeking leave to renew and reargue.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in State of New York v Vanderpool ([appeal No. 1] 137 AD3d 1688 [2016]).
Present—Carni, J.P., Lindley, DeJoseph, Nemoyer and Troutman, JJ.